DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).			A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,950725 includes all of the limitations of claim 8 in the instant application.												Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,950725 includes all of the limitations of claim 9 in the instant application.
	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,950725 includes all of the limitations of claim 10 in the instant application.
	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,950725 includes all of the limitations of claim 11 in the instant application.
	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,950725 includes all of the limitations of claim 12 in the instant application.
	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10,950725 includes all of the limitations of claim 15 in the instant application.												Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10,950725 includes all of the limitations of claim 16 in the instant application.
	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10,950725 includes all of the limitations of claim 17 in the instant application.
	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10,950725 includes all of the limitations of claim 18 in the instant application.
	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,950725. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10,950725 includes all of the limitations of claim 19 in the instant application.
Prior art of record
Re claim 1, Lee et al. (2016/0027877) teaches a device (Fig. 4) comprising: 		a source/drain region (310) in an active region [16] of a substrate (210), the source/drain region (310) comprising:									a first semiconductor layer (412) having a first germanium concentration [22], wherein the first semiconductor layer comprises a plurality of disconnected portions (“portions on either side of gate region ‘230);							a second semiconductor layer (414) over the first semiconductor layer (412), the second semiconductor layer (414) having a second germanium concentration greater than the first germanium concentration [23],;							a third semiconductor layer (416) over the second semiconductor layer (414), the third semiconductor layer (416) having a third germanium concentration greater than the second germanium concentration [24]; and								a fourth semiconductor layer (418) over the third semiconductor layer (416), the fourth semiconductor layer (418) having a fourth germanium concentration less than the third germanium concentration [39].
Lee does not explicitly teach wherein the second semiconductor layer comprises a continuous layer extending between adjacent disconnected portions of the first semiconductor layer.
Re claim 8, Lee et al. (2016/0027877) teaches a device (Fig. 4) comprising:		an epitaxial source/drain region (310) in an active region [16] of a substrate (210), the epitaxial source/drain region comprising silicon germanium [21]. 			Lee does not explicitly teach the epitaxial source/drain region further comprising: a first semiconductor layer having a first boron concentration; a second semiconductor layer over the first semiconductor layer, the second semiconductor layer having a second boron concentration greater than the first boron concentration; a third semiconductor layer over the second semiconductor layer, the third semiconductor layer having a third boron concentration greater than the second boron concentration; and a fourth semiconductor layer over the third semiconductor layer, the fourth semiconductor layer having a fourth boron concentration less than the third boron concentration.
Re claim 15, Lee et al. (2016/0027877) teaches a method (Figs. 1-4) comprising:		forming a gate stack (230) over an active region [16] of a substrate (210);			forming an opening (315) in the active region adjacent the gate stack (230); and		forming a source/drain region (410) in the opening (315), the source/drain region (410) comprising silicon germanium [16].
Lee does not explicitly teach forming the source/drain region comprising: epitaxially growing a first semiconductor layer along a bottom and sidewalls of the opening, the first semiconductor layer having a first boron concentration; epitaxially growing a second semiconductor layer over the first semiconductor layer, the second semiconductor layer having a second boron concentration greater than the first boron concentration; epitaxially growing a third semiconductor layer over the second semiconductor layer, the third semiconductor layer having a third boron concentration greater than the second boron concentration; and epitaxially growing a fourth semiconductor layer over the third semiconductor layer, the fourth semiconductor layer having a fourth boron concentration less than the third boron concentration.
Allowable Subject Matter
Claims 1-20 are allowed.									The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically wherein the second semiconductor layer comprises a continuous layer extending between adjacent disconnected portions of the first semiconductor layer, for the same reasons as mentioned for claim 1 in the prior art of record above.
The prior art of record does not anticipate or make obvious the device of claim 8, including each of the limitations and specifically the epitaxial source/drain region further comprising: a first semiconductor layer having a first boron concentration; a second semiconductor layer over the first semiconductor layer, the second semiconductor layer having a second boron concentration greater than the first boron concentration; a third semiconductor layer over the second semiconductor layer, the third semiconductor layer having a third boron concentration greater than the second boron concentration; and a fourth semiconductor layer over the third semiconductor layer, the fourth semiconductor layer having a fourth boron concentration less than the third boron concentration, for the same reasons as mentioned for claim 8 in the prior art of record above.
The prior art of record does not anticipate or make obvious the method of claim 15, including each of the limitations and specifically forming the source/drain region comprising: epitaxially growing a first semiconductor layer along a bottom and sidewalls of the opening, the first semiconductor layer having a first boron concentration; epitaxially growing a second semiconductor layer over the first semiconductor layer, the second semiconductor layer having a second boron concentration greater than the first boron concentration; epitaxially growing a third semiconductor layer over the second semiconductor layer, the third semiconductor layer having a third boron concentration greater than the second boron concentration; and epitaxially growing a fourth semiconductor layer over the third semiconductor layer, the fourth semiconductor layer having a fourth boron concentration less than the third boron concentration, for the same reasons as mentioned for claim 15 in the prior art of record above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (2016/0027877), Figs. 1-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/1/22